     Case: 1:19-cv-02391 Document #: 25 Filed: 06/18/19 Page 1 of 1 PageID #:113

                      UNITED STATES DISTRICT COURT
            FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.2.2
                                 Eastern Division

Karen Cantone
                                               Plaintiff,
v.                                                          Case No.: 1:19−cv−02391
                                                            Honorable Robert W. Gettleman
Gabler Thermoform GMBH & Co. KG, et al.
                                               Defendant.



                         NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Tuesday, June 18, 2019:


        MINUTE entry before the Honorable Robert W. Gettleman: Status hearing held on
6/18/2019. On plaintiff's oral notice and pursuant to Federal Rule of Civil Procedure
41(a), Brown Machine LLC and Lyle Industries, LLC are voluntarily dismissed. Status
hearing set for 7/17/2019 at 9:10 a.m. Mailed notice (cn).




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.

For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
